     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.50 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH NASCA,                                       Case No.: 3:20-cv-0900-JLS-AHG
12                                      Plaintiff,       ORDER GRANTING MOTION TO
     v.                                                  CONTINUE EARLY NEUTRAL
13
                                                         EVALUATION CONFERENCE AND
14   LIFE INSURANCE COMPANY OF                           CASE MANAGEMENT
     NORTH AMERICA,                                      CONFERENCE
15
                                      Defendant.
16                                                       [ECF No. 14]
17
           This matter comes before the Court on the parties’ Joint Motion to Continue the
18
     Early Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”), filed on
19
     August 12, 2020. ECF No. 14.
20
           Parties seeking to continue an ENE must demonstrate good cause. ECF No. 8 at 4
21
     (“An ENE may be rescheduled only upon a showing of good cause”); Chmb.R. at 2 (stating
22
     that any request for continuance requires “[a] showing of good cause for the request”); see,
23
     e.g., Fed. R. Civ. P 6(b) (“When an act may or must be done within a specified time, the
24
     court may, for good cause, extend the time”); Fed. R. Civ. P 16(b)(4) (“A schedule may be
25
     modified only for good cause and with the judge’s consent”).
26
           “Good cause” is a non-rigorous standard that has been construed broadly across
27
     procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
28

                                                     1
                                                                               3:20-cv-0900-JLS-AHG
     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.51 Page 2 of 7



 1   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 2   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 3   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 4         On July 9, 2020, the Court scheduled the ENE and CMC in this matter for
 5   September 1, 2020 before Magistrate Judge Allison H. Goddard. ECF No. 12. However,
 6   the parties ask that the ENE, CMC, and related dates be continued by 45 days pending
 7   receipt of subpoenaed documentation from a third party. ECF No. 14 at 1-2. Specifically,
 8   this case involves an ERISA disability benefit recovery claim by Plaintiff, who was
 9   formerly employed by third party Piksel Americas, Inc. (“Piksel”). Id. at 2; see also ECF
10   No. 1. Piksel funded its disability benefit through the purchase of a long-term disability
11   policy from Defendant Cigna Life Insurance Company of New York (“Cigna”). ECF No.
12   14 at 2. This action stems from Cigna’s denial of Plaintiff’s written claim for disability
13   based on Cigna’s inability to verify Plaintiff’s eligibility and disability. Id. Despite attempts
14   to do so, neither party to the case has been able to obtain from Piksel the information
15   necessary to confirm Plaintiff’s eligibility for coverage as of the date of his claimed
16   disability. Id. Therefore, the parties agreed during their meet-and-confer session on
17   August 7, 2020 that Plaintiff would serve a subpoena upon Piksel to obtain the eligibility
18   information needed for meaningful settlement discussions. Thus, the parties request a 45-
19   day continuance while awaiting that subpoenaed information.
20         Upon consideration, the Court finds the parties have sufficiently established good
21   cause to GRANT the Joint Motion (ECF No. 14).
22         Accordingly, the ENE and CMC are hereby RESET for October 22, 2020 1 at
23   2:00 p.m. As before, the ENE will take place via videoconference for all attendees.
24         The Court issues the following Mandatory Procedures to be followed in
25
26
     1
27     October 16, 2020 is exactly 45 days from the current date of the ENE. However, that date
     is not available on the Court’s calendar. The Court has reset the ENE for the first available
28   date after October 16.

                                                     2
                                                                                   3:20-cv-0900-JLS-AHG
     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.52 Page 3 of 7



 1   preparation for the ENE:
 2         1.     Purpose of the Conference: The purpose of the ENE is to permit an informal
 3   discussion between the attorneys and the settlement judge of every aspect of the lawsuit in
 4   an effort to achieve an early resolution of the case. All conference discussions will be
 5   informal, off the record, and confidential.
 6         2.     Full Settlement Authority Required: A party or party representative with
 7   full and complete authority to enter into a binding settlement must be present via
 8   videoconference or immediately available to join. Full authority to settle means that a
 9   person must be authorized to fully explore settlement options and to agree at that time to
10   any settlement terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat
11   Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion
12   and authority” to change the settlement position of a party. Pitman v. Brinker Int’l, Inc.,
13   216 F.R.D. 481, 485–86 (D. Ariz. 2003). Limited or sum certain authority is not adequate.
14   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A person who needs
15   to call another person who is not present on the videoconference before agreeing to
16   any settlement does not have full authority.
17         3.     Confidential ENE Statements Required: No later than October 19, 2020,
18   the parties shall submit confidential statements of five (5) pages or less directly to the
19   chambers of Magistrate Judge Goddard outlining the nature of the case, the claims, and the
20   defenses. These statements shall not be filed or served on opposing counsel. They shall
21   be lodged via email at efile_goddard@casd.uscourts.gov. The ENE statement is limited to
22   five (5) pages or less, and up to five (5) pages of exhibits or declarations. Each party’s
23   ENE statement must outline:
24                A.    the nature of the case and the claims,
25                B.    position on liability or defense,
26
27
28

                                                   3
                                                                              3:20-cv-0900-JLS-AHG
     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.53 Page 4 of 7



 1                C.     position regarding settlement of the case with a specific2
 2                       demand/offer for settlement, 3 and
 3                D.     any previous settlement negotiations or mediation efforts.
 4         4.     Case Management Conference: In the event the case does not settle at the
 5   ENE, the Court will immediately thereafter hold a Case Management Conference (“CMC”)
 6   pursuant to Fed. R. Civ. P 16(b). Appearance of the parties at the CMC is not required. The
 7   Court orders the following to occur before the CMC:
 8                A.     The parties report they have already met and conferred as required by
 9                       Fed. R. Civ. P. 26(f). Therefore, the Court will not reset the deadline
10                       to do so. However, the parties must file a Joint Case Management
11                       Statement by October 13, 2020. The Joint Case Management
12                       Statement must address all points in the “Joint Case Management
13                       Statement Requirements for Magistrate Judge Allison H. Goddard,”
14                       which can be found at:
15                       https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Join
16                       t%20Case%20Management%20Statement%20Rules.pdf.
17                B.     Initial disclosures pursuant to Rule 26(a)(1)(A-D) must occur by
18                       October 15, 2020.
19         5.     Appearances via Videoconference Required: All named parties, party
20   representatives, including claims adjusters for insured defendants, as well as principal
21   attorney(s) responsible for the litigation must attend the ENE via videoconference. All who
22   attend the ENE must be legally and factually prepared to discuss and resolve the case.
23
24
     2
25    A general statement, such as that a party “will negotiate in good faith,” is a not a specific
     demand or offer.
26
     3
27     If a specific demand or offer cannot be made at the time the ENE statement is submitted,
     then the reasons as to why a demand or offer cannot be made must be stated. Further, the
28   party must explain when they will be in a position to state a demand or offer.

                                                   4
                                                                                3:20-cv-0900-JLS-AHG
     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.54 Page 5 of 7



 1   Counsel appearing without their clients (whether or not counsel has been given settlement
 2   authority) will be subject to immediate imposition of sanctions. The Court will use its
 3   official Zoom video conferencing account to hold the ENE. The parties are instructed to
 4   review the Court’s initial Order setting the ENE and CMC (ECF No. 12) to review the
 5   relevant information regarding how to use Zoom.
 6               A.     No later than October 19, 2020, counsel for each party shall send an
 7                      e-mail to the Court at efile_goddard@casd.uscourts.gov containing the
 8                      following:
 9                      i.     The name and title of each participant, including all parties
10                             and party representatives with full settlement authority, claims
11                             adjusters for insured defendants, and the primary attorney(s)
12                             responsible for the litigation;
13                      ii.    An e-mail address for each participant to receive the Zoom
14                             video conference invitation; and
15                      iii.   A telephone number where each participant may be reached
16                             so that if technical difficulties arise, the Court will be in a
17                             position to proceed telephonically instead of by video
18                             conference. (If counsel prefers to have all participants of their
19                             party on a single conference call, counsel may provide a
20                             conference number and appropriate call-in information,
21                             including an access code, where all counsel and parties or party
22                             representatives for that side may be reached as an alternative to
23                             providing individual telephone numbers for each participant.)
24                      iv.    A cell phone number for that party’s preferred point of
25                             contact (and the name of the individual whose cell phone it is)
26                             for the Court to use during the ENE to alert counsel via text
27                             message that the Court will soon return to that party’s Breakout
28                             Room, to avoid any unexpected interruptions of confidential

                                                   5
                                                                                  3:20-cv-0900-JLS-AHG
     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.55 Page 6 of 7



 1                             discussions.
 2                 B.    The day before the ENE, the Court will email each participant an
 3                       invitation to join a Zoom video conference. If possible, participants are
 4                       encouraged to use laptops or desktop computers for the video
 5                       conference, as mobile devices often offer inferior performance.
 6                       Participants shall join the video conference by following the ZoomGov
 7                       Meeting hyperlink in the invitation. Each participant should plan to join
 8                       the Zoom video conference at least five minutes before the start of the
 9                       ENE to ensure that the conference begins promptly at 2:00 p.m.
10                 C.    All participants shall display the same level of professionalism during
11                       the ENE and be prepared to devote their full attention to the ENE as if
12                       they were attending in person, i.e., cannot be driving while speaking to
13                       the Court. Because Zoom may quickly deplete the battery of a
14                       participant’s device, each participant should ensure that their device is
15                       plugged in or that a charging cable is readily available during the video
16                       conference.
17                 D.    If the case does not settle during the ENE, the Court will hold the CMC
18                       immediately following the ENE with counsel only in the main session.
19         6.      Requests for Continuances: Local Rule 16.1(c) requires that an ENE take
20   place within forty-five (45) days of the filing of the first answer. Requests to continue ENEs
21   are rarely granted. An ENE may be rescheduled only upon a showing of good cause and
22   adequate notice to the Court. Absent extraordinary circumstances, requests for
23   continuances will not be considered unless submitted in writing no less than seven (7) days
24   before the ENE. All requests for continuances must be made by a joint motion. The request
25   must state:
26                 A.    The original date;
27                 B.    The number of previous requests for continuances;
28                 C.    A showing of good cause for the request;

                                                   6
                                                                                3:20-cv-0900-JLS-AHG
     Case 3:20-cv-00900-JLS-AHG Document 15 Filed 08/13/20 PageID.56 Page 7 of 7



 1                D.    Whether the request is opposed and why;
 2                E.    Whether the requested continuance will affect other case management
 3                      dates; and
 4                F.    A declaration from the counsel seeking the continuance that describes
 5                      the steps taken to comply with the existing deadlines, and the specific
 6                      reasons why the deadlines cannot be met.
 7         7.     New Parties Must be Notified by Plaintiff or Plaintiff’s Counsel:
 8   Plaintiff’s counsel must give notice of the ENE to any Defendants who have been served
 9   but who have not yet filed responsive pleadings as of the date of this Order.
10         8.     The failure of any party to follow these mandatory procedures shall result
11   in the imposition of sanctions.
12         9.     Questions regarding this case or these mandatory guidelines may be directed
13   to Judge Goddard’s law clerks at (619) 557-6162. Lodged statements should be emailed to
14   efile_goddard@casd.uscourts.gov.
15         IT IS SO ORDERED.
16
17   Dated: August 13, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                              3:20-cv-0900-JLS-AHG
